Title: To Benjamin Franklin from William Strahan, 26 August 1784
From: Strahan, William
To: Franklin, Benjamin


				
					Dear Sir
					London August 26. 1784.
				
				This will be delivered into your Hands by my worthy Friend and Neighbour, Mr Berdmore the celebrated Dentist, who is just setting out for Paris on a little Jaunt of Pleasure for a few Days, and who being desirous of the Honour of being known to you, I have therefore troubled you with this Line to introduce him.— If you have leisure to have any Conversation with him, you will find him a sensible, manly, and most agreeable Man.
				
				The Governor spent a Day with me lately. He is quite well, and tells me he had just writ to you, which I am glad of; for there is surely now nothing to interrupt your Correspondence.
				I hope you have got the better of every Scruple you ever had to revisit England. I heartily wish you may, and that want of bodily Health may not stand in your Way.— I wish this on many Accounts, which I cannot now enumerate. In the mean time let me, I beseech you, have the Satisfaction of hearing by Mr. Berdmore, who returns here in a few Days, that you are neither unable nor unwilling to undertake the Journey I have so long and so earnestly solicited.
				I have no particular News to communicate just now. My last to you was of April last by Mr. Mackenzie who told me he had the Pleasure of seeing you more than once, he hopd in perfect Health.
				I remain, with wonted Esteem and Respect, My dear Sir Your obliged, obedient, and faithful humble Servant
				
					
						Will. Strahan
					
				
			 
				Addressed: Benjamin Franklin Esqr / at Passy / near Paris / By Favour of Mr. Berdmore
				Endorsed: Hotel de York
				Notation: Weld Shaham Augt. 26 1784—
			